“ Arnoux, J.
The fifth paragraph of the amended complaint states a good and sufficient cause of action (Allen v. Patterson, 7 N. Y. 476).”
“ In view of that fact the other allegations of the *542complaint might be disregarded; but the allegations complained of are sufficient. The manner in which the salary claimed by plaintiff “was duly and regularly fixed by said company ” is matter of proof. The cases of Beach v. King, 17 Wend. 197 ; Grillett v. Fairchild, 4 Den. 80 ; White v. Joy, 13 N. Y. 83; Currie v. Henry, 2 Johns. 433, have no application. They relate to acts of parties other than the defendant, and of which defendant could not be presumed to have knowledge.”
Butler, Stillman & Hubbard, for appellant.
Stanley, Clarke & Smith, for respondent.
Per Curiam.
The order appealed from must be affirmed, with $10 costs and disbursements.